  Case 1:19-cv-01602-MN Document 10 Filed 12/23/19 Page 1 of 3 PageID #: 56



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

ROTHSCHILD DIGITAL                                )
CONFIRMATION, LLC,                                )
                                                  )
               Plaintiff,                         )   C.A. No. 1:19-cv-01602-MN
                                                  )
       v.                                         )
                                                  )
EPAY SYSTEMS, INC.,                               )
                                                  )
               Defendant.                         )

       SITPULATION FOR EXTENSION OF TIME TO FILE PROPOSED JOINT
            SCHEDULING ORDER AND PROPOSED ORDER FOR SAME

       Plaintiff Rothschild Digital Confirmation, LLC (“RDC”) and Defendant Epay Systems,

Inc. (“Epay”), subject to the approval by the Court, hereby stipulate and agree to extend the time

to file the proposed joint scheduling order to January 13, 2020.

       As grounds for this motion, RDC asserts the following:

            1. On November 21, 2019, the Court ordered that RDC coordinate with

               CompanyCam, Inc., Acumatica, Inc., Mize, Inc., Replicon Software, Inc., Epay

               Systems, Inc., and TeamConnect, LLC to arrive at a joint scheduling order for all

               cases;

            2. The parties require additional time to complete a joint scheduling order

               coordinating with all of the various entities;

            3. In total, Epay Systems, Inc., Replicon Software, Inc., Mize, Inc., Epay Systems,

               Inc., Acumatica, Inc., and TeamConnect, LLC have stipulated to extension of the

               deadline to January 13, 2020 and CompanyCam, Inc. does not oppose this

               motion;

            4. An extension of time will not affect any other deadlines on the schedule.
  Case 1:19-cv-01602-MN Document 10 Filed 12/23/19 Page 2 of 3 PageID #: 57



       In view of above, RDC and Epay respectfully request extension of time to file the

proposed scheduling order to ensure coordination with all of the parties.


                                                    By: /s/ Stamatios Stamoulis
Dated: December 23, 2019                                Stamatios Stamoulis (#4606)
                                                        Richard C. Weinblatt (#5080)
                                                        800 N West Street, Third Floor
                                                        Wilmington, DE 19801
                                                        Tel: (302) 999-1540
                                                        stamoulis@swdelaw.com
                                                        weinblatt@swdelaw.com

                                                    Attorneys for Plaintiff Rothschild Digital
                                                    Confirmation, LLC




                                                    By: /s/ Karen Keller
                                                        Karen Keller (#4489)
                                                        I.M. Pei Building
                                                        1105 North Market Street, 12th Floor
                                                        Wilmington, Delaware 19801
                                                        Tel: (302) 298-0702
                                                        kkeller@shawkeller.com

                                                    Attorneys for Plaintiff Epay Systems, Inc.


       IT IS SO ORDERED, this __________ day of ________________ 2019.


                              ____________________________________________
                                                U.S.D.J.




                                                2
  Case 1:19-cv-01602-MN Document 10 Filed 12/23/19 Page 3 of 3 PageID #: 58



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this document filed through the CM/ECF system

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on

December 23, 2019.



                                                             /s/ Stamatios Stamoulis




                                                 3
